DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 25-56 in the reply filed on 11-15-22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-56 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 27 is totally unclear. The claims recite a grinding device for grinding blade and a sensor to measure shape of the blade ‘before or after’ the grinding device performs grinding action, the measurement of blade is stored and compared to the ‘ideal dataset’ to determine differences and control the grinding device to perform the grinding action based on differences.  This totally doesn’t make sense.  If the measurement is done ‘after’ the grinding then how can the measurement be done to compare against the ‘ideal dataset shape’ to determine differences to control the grinding?  The grinding has already been done.  Therefore, claim 27 and its dependent claims are totally unclear and the claims drawn to the non-contact measurement device do not further limit the claim since if it is done ‘after’ the grinding there is no further limitation.  There is no recitation of the grinding device re-grinding after the measurement after a first grinding action by the grinding device.
	Claim 28 does not further limit claim 27 since the evaluation of being ‘too worn’ is before the grinding step, yet claim 27 does not have to have measurement before the grinding.
	The rest of the claims are similarly unclear and do not further limit claim 27, as best understood.
Claims 31 and 33 do not further limit claim 30 since claim 30 has 3 options and does not positively claim optical scanner. Same for claim 35 which does not further limt claim 34 as it has many options for blades.
Claim 38 lacks antecedence for ‘said left foot and right foot.’ It appears this claim should depend on claim 37.
Claims 44 and 51 both use the word ‘carnage’ but should be ‘carriage.’
Claim 49 does not further limit claim 48 as the grinding surface shape is only an alternative.
Claim 50, does the grinding head have a grinding tool and a deburring tool attached to the shaft?  Or is the grinding tool of claim 45 now being claimed as a deburring tool in claim 50?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27, 29-56, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Proulx-2018/0126250 in view of Layton-2016/0250732.

	Proulx discloses, as best understood, 27. (Original) An ice blade grinding system 10 comprising: a processor 50; a memory 50 [0139] associated with said processor, said memory containing at least one ideal dataset (predetermined shape-[0043]) corresponding to a desired three-dimensional (3D) ice blade shape; a holder (40,41,42) for holding an ice blade in a grinding position; a grinding device 32 operationally positioned relative to said holder 40, and controlled by said processor 50, to perform a grinding action on said ice blade held in said holder, based on said at least one dataset (predetermined shape [0043][0135]; and measuring device [0024], (claim 8) to measure a 3D shape of said ice blade before or during said grinding device performs said grinding action, and store a representation of said measured 3D shape in said memory as a measured dataset[0120,0130-0139], said processor further configured to compare said measured dataset to said ideal dataset and determine any differences therebetween and control said grinding device to perform said grinding action based on said differences [0120]. Proulx does not disclose a non-contact sensor.  However, Layton teaches a non-contact (contactless) sensor to scan a skate blade holder via optic/camera [0053]. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to substitute the sensor of Proulx with a contactless sensor/camera, as taught by Layton, in order to have more efficient measurements and to minimize wear on the sensor thereby extending non-contact sensor life.
The display (claim 29) is shown by Proulx in which the processor takes in input for ideal shape/dataset and compares to the measured blade, and weather visual or not is displayed within program to adjust grinding speed and pressure to obtain desired shape. To provide a visual (not claimed) display would have been an obvious design expedient. The rest of the claims, as best understood from claim 27, are disclosed or obvious over Proulx, or do not further limit claim 27, since claim 27 is totally confusing about the measurement tool being ‘after’ the grinding device performs grinding action.
Allowable Subject Matter
Claims 25,26 appear allowable over the prior art of record.
Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar blade sharpening devices.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
December 17, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723